Title: James Madison to William Allen, 16 August 1828
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Aug 16. 1828
                            
                        
                        
                        I believe you have not yet included in my acct. what is due for your reception & sale of my flour.
                            Let me know if you please how, with that & any later item in it, the balance stands between us. I have not yet
                            sent my new crop of wheat to the mill, but shall do so & get the flour down as soon as I can. The greater part of
                            the crop, is white wheat & of good quality, tho in yield does not correspond with the quantity of Straw.
                        Mrs. M. requests you, to send her 2 lbs of best tea, if it be fresh: or as soon as you may have such. She
                            returns you many thanks for the Melon which came safe to hand. It is very large & apparently a very fine one. Its
                            merits will be more fully known when brought to its final test which will be in a day or two
                        
                            
                                
                            
                        
                    